Title: From George Washington to Daniel Jenifer, Jr., 15 July 1798
From: Washington, George
To: Jenifer, Daniel Jr.

 

Dear Sir
Mount Vernon 15th July 1798

Your favour of the 6th, enclosing notes for two hogsheads of Tobo paid you by Mr Dunnington on a/c of Rent due me, has been received; and a receipt given to him for the same.
For your continued trouble in this business, I thank you; and although I am in real want of the amount of the Bond he gave, payable last January; yet, if he will exert himself to discharge it in the course of the year I shall waiting that time to a suit for the recovery of it as you conceive he means fair; otherwise it would be only gaining on his, and loosing time on my part.
If you should have occasion to visit the Neighbourhood where my land lyes, I would thank you to visit, and give me your opinion of the adequacy of the Rent for the present rent is altogether of Mr Dunningtons own fixing. If you should not have any call into those parts, it is yet possible that you might obtain this information from others who know it well; and the relation it bears to the Rent of other Tenements of similar size & quality of Soil there abouts and at what price it would sell by the Acre giving a credit, payable in Installments, with interest—With esteem I remain Dr Sir Your obedient Hble Servt

Go: Washington

